Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because "The broadest reasonable interpretation of a claim drawn to a storage medium (SM) typically covers forms of non-transitory tangible media and transitory propagating signal per se in view of the ordinary and customary meaning of computer readable media. When the broadest reasonable interpretation of a claims covers a signal per se, the claim must be rejected under 35 U.S.C 101 as covering non-statutory subject matter"(emphasis added).   Per OG notice 1351 OG 212 published 02/23/2010, given the broadest reasonable interpretation, it encompasses both non-transitory tangible media and transitory media (e.g., signal per se), and the claimed SM should be rejected under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama (US 2014/0105454, hereinafter Yoneyama).
Re claim 1, Yoneyama discloses, an image processing apparatus comprising: at least one processor (1301) configured to perform the operations of the following units: a focus detection unit (1302 and 1309) configured to obtain a focus detection result from each of a plurality of focus detection areas, each focus detection result to be obtained corresponding to a specific time (pars [0056], [0059]-[0061]); a grouping unit (1306) configured to generate at least two groups, each group including at least one focus detection area based on a comparison between a plurality of the obtained focus detection results (pars [0059]-[0061]); and a determination unit (1309) configured to determine whether an object corresponding to a first group and a second group is moving, based on a focus detection result corresponding to the first group, generated based on a focus detection result corresponding to a first time, and a focus detection result corresponding to the second group, generated based on a focus detection result corresponding to a second time, the second time being later than the first time (pars [0061], [0067]-[0068], [0121]-[0122] the successive frames are considered a second time being later than the first time).
Re claim 2, Yoneyama discloses the limitations of claim 1 including wherein in a case where a difference between a focus detection result corresponding to a first focus detection area included in the second group and the focus detection result corresponding to the second time in a second focus detection area adjacent to the first focus detection area is less than a first threshold, the grouping unit groups the second focus detection area into the second group (par [0069]).
Claims 14 and 15 are rejected for the reasons stated in claim 1. The method steps and storage medium as claimed would have been obvious and expected by the apparatus of Yoneyama.

Allowable Subject Matter
Claims 3-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696